                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION

                                              §
 BRANDON CALLIER,
                                              §
                                              §
      Plaintiff,
                                              §
                                              §
 v.                                              EP-21-CV-23-KC
                                              §
                                              §
 SUMMIT HORIZON FINANCIAL
                                              §
 SERVICES, LLC, a Georgia Limited
                                              §
 Liability Company; and MORRIS
                                              §
 LOBE,
                                              §
                                              §
      Defendants.
                                              §
                                            ORDER

         On this day, the Court sua sponte considered Defendant Morris Lobe’s April 26, 2021,

Motion to Dismiss, or in the Alternative, to Transfer (“Motion”), filed on behalf of Defendant

Summit Horizon Financial Services, LLC. ECF No. 11. On April 20, 2021, Defendant Lobe

filed an identical motion, ECF No. 6, which this Court subsequently struck pursuant to the rule

that “business associations may appear in federal court only through a licensed attorney.” ECF

No. 8 (quoting Precision Builders, Inc. v. Olympic Grp., L.L.C., 642 F. App'x 395, 397 (5th Cir.

2016)). For the same reasons provided in this Court’s Order striking that motion, ECF No. 8, the

instant Motion, ECF No. 11, is hereby DENIED AS MOOT.

         SO ORDERED.

         SIGNED this 27th day of April, 2021.




                                      KATHLEEN CARDONE
                                      UNITED STATES DISTRICT JUDGE
                                                1
